Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered August 7, 1990, convicting him of attempted robbery in the first degree, criminal possession of a weapon in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecution failed to prove beyond a reasonable doubt his identity as the person who committed the charged offenses is without merit. While the testimony of the prosecution witnesses contained a minor inconsistency, the discrepancy did not render their accounts incredible (see, People v Hainson, 161 AD2d 802; People v McCaskill, 144 AD2d 496, 497). Rather it created an issue of credibility. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). In view of the evidence adduced by the prosecution, including the generally consistent testimony of two witnesses who identified the defendant, we find that the jury’s resolution of these issues in the People’s favor is supported by the record (see, People v Hainson, supra, at 802). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). In addition, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
We further determine that the court’s identification charge was proper. The jury was properly instructed to consider all of the circumstances surrounding the crime in determining whether the witnesses’ identification testimony was credible (see, People v Crawford, 158 AD2d 706; People v Daniels, 88 AD2d 392, 401-402). Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.